DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 01/19/2021 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Myers on 04/08/2021.

The application has been amended as follows: 

Claim 1
Line 6: “hydrocarbon stream and/or (i-b) a [[C4]] C4 cut from isobutane dehydrogenation,”
Lines 8-10: “and feeding them into a reaction zone in such a way that [[the]] a steady-state concentration of the isobutene in the combined stream at a feed point of the combined stream into [[in]] the reaction zone has an average value of at least 40 wt.%;”

Claim 2
Line 4: “from 40 to 60 wt.%.”

Claim 22
Replace claim 22 with the following
“The process of claim 1, wherein the technical 1-butene-, 2-butene- and isobutene-containing C4 hydrocarbon stream and/or the C4 cut from isobutane dehydrogenation, comprising 0 to 3000 ppm by weight of 1,3-butadiene is combined with the stream of pure isobutene and fed into the reaction zone in such a way that the steady-state concentration of isobutene in the combined stream at the feed point of the combined stream into the reaction zone has an average value of at least 45 wt.%.”

Claim 23
Replace claim 23 with the following
“The process of claim 1, wherein the technical 1-butene-, 2-butene- and isobutene-containing C4 hydrocarbon stream and/or the C4 cut from isobutane dehydrogenation, comprising 0 to 3000 ppm by weight of 1,3-butadiene is combined with the stream of pure isobutene and fed into the reaction zone in such a way that the steady-state concentration of isobutene in the combined stream at the feed point of the combined stream into the reaction zone has an average value of at least 50 wt.%.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art alone or in combination discloses a method for preparing polyisobutylene having a content of terminal double bonds of more than 50% by polymerizing isobutene comprising: combining (i-a) a technical 1-butene-, 2-butene- and isobutene-containing C4 hydrocarbon stream and/or (i-b) a C4 cut from isobutane dehydrogenation, comprising 0 to 3000 ppm by weight of 1,3-butadiene, together with a stream of pure isobutene and feeding them into a reaction zone in such a way that a steady-state concentration of the isobutene in the combined stream at a feed point of the combined stream into the reaction zone has an average value of at least 40 wt.%; wherein the steady-state concentration is controlled by varying the flow rate of the stream of pure isobutene to have a substantially constant value which may vary by a maximum of 10% over the course of the polymerization reaction. 
The closest prior art of record is Rath (U.S. Patent No. 6,642,329). Rath discloses a process for the continuous production of polyisobutene containing at least 50 mol% of terminal double bonds by polymerization of isobutene in the presence of a polymerization catalyst (col. 1, lines 1-10; Abstract) comprising an isobutene-containing C4-hydrocarbon stream, such as a C4 cut from a FCC cracker, comprising 1-butene, 2-butene, isobutene and less than 500 ppm 1,3-butadiene (col. 4, lines 42-54). Rath teaches that typically at concentrations of isobutene below 40% by weight, the isobutene concentration is generally increased to at least 40% by mixing with pure isobutene (col. 4, lines 54-60). However, Rath fails to disclose controlling the steady-state concentration of isobutene to have a substantially constant value which may vary by a maximum of 10%, by varying a flow rate of pure isobutene. While Rath may recognize that isobutene concentration can be kept constant by varying the isobutene feed, such a suggestion is directed to varying the starting material stream and not necessarily directed to varying a pure isobutene stream. Furthermore, Rath does not recognize or teach a reason to control a steady-state concentration within a 10% variation as claimed by the Applicant. The Applicant has shown that maintaining the steady state concentration at a substantially constant value with a variation less than 10% is critical and has unexpected results. The Applicant’s examples demonstrate that improved polydispersity, vinylidene end group content and lower fluorine content of the polyisobutylene is obtained when the concentration of isobutene varies less than 10% compared to greater than 10%. Examples 3 and 4 demonstrate that although the average content of isobutene in the feed is comparable between the examples, the variation results in less desirable properties. The Applicant’s additional examples 5 and 6 demonstrate that varying isobutene content with pure isobutene compared to other alternatives such as using impure isobutene streams to vary the isobutene concentration in a combined feed provides unexpectedly superior polyisobutylene properties including a higher content of vinylidene groups, increased number-average molecular weight and lower residual fluorine content in the product. Rath does not recognize any criticality of using pure isobutene for controlling isobutene content, nor does Rath recognize any criticality of maintaining the variation of the steady state concentration at a maximum of 10%, whereas the Applicant has established criticality and unexpected results for the claimed features. 

It is noted that while the general principle of controlling concentration of reactants in a reaction zone by controlling the flow rate of one or more reactant feed streams is known in the art as taught by previously applied prior arts of record, Miller et al. (U.S. Patent No. 3,257,363) and Richards et al. (“Measurement and control of polymerization reactors”, Computers and Chemical Engineering 30, Elsevier, (2006), 1447-1463), the Applicant has shown criticality of controlling concentration with the pure isobutene stream and demonstrated unexpected results that would not be anticipated or obvious over the prior art teachings. 

Miller, directed to controlling the composition of a reaction mixtures, teaches that concentration of reactants in a reaction zone can be controlled by analyzing the reaction mixture and accordingly control the flow rates of one or more reactant feed streams to maintain the concentration of the reactant in the reaction zone (col. 9, lines 25-34). 
Richards, directed to control of polymerization reactors, teaches that it is well known in the art that controllers may be used to maintain steady state properties during polymerization reactions and that feedforward and feedback controls can be used to compensate for disturbances in the feed in order to maintain constant feed composition (p. 1453 – 1456). Richards teaches that flow rate of one reactant to the polymerization reaction can be used to control/maintain a constant (i.e. steady-state) composition and thus used to control the concentration of said reactant in a combined stream. 

Therefore, no prior art alone or in combination with references discloses or reasonably suggests the claimed process for preparing isobutylene and claims 1, 2 and 6-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772